Appeal from order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about March 10, 2003, which, *143inter alia, granted defendant’s motion for summary judgment, deemed to be an appeal from the ensuing judgment, same court and Justice, entered March 31, 2003, dismissing the complaint, and, so considered, the judgment is unanimously affirmed, with costs.
The complaint was properly dismissed as barred by the doctrines of res judicata and collateral estoppel since plaintiffs present claims were fully and fairly litigated and determined against him in prior actions in Kings and Queens Counties (see Buechel v Bain, 97 NY2d 295 [2001], cert denied 535 US 1096 [2002]). The complaint, having been interposed more than three years subsequent to the running of the applicable three-year statutory period (CPLR 214), was also properly dismissed as time-barred. Concur—Nardelli, J.P., Andrias, Sullivan and Lerner, JJ.